EXHIBIT 10.6

 

UNDERWRITING AGREEMENT

 

March 3, 2004

 

SMTC Corporation

- and -

SMTC Manufacturing Corporation of Canada

635 Hood Road

Markham, Ontario

Canada L3R 4N6

 

Attention:   John E. Caldwell     President and Chief Executive Officer, SMTC
Corporation     President and Chief Executive Officer, SMTC Manufacturing    
Corporation of Canada

 

Dear Sirs/Mesdames:

 

The undersigned, Orion Securities Inc. (the “Lead Underwriter”), CIBC World
Markets Inc., GMP Securities Limited and RBC Dominion Securities Inc. (the Lead
Underwriter, CIBC World Markets Inc., GMP Securities Limited and RBC Dominion
Securities Inc. are hereinafter collectively referred to as the “Underwriters”
and each individually, an “Underwriter”) understand that SMTC Manufacturing
Corporation of Canada (the “Company”), an indirect wholly-owned subsidiary of
SMTC Corporation (“SMTC”), proposes to create, issue, offer and sell 33,350,000
special warrants (the “Special Warrants”), subject to the terms and conditions
set out below, at a price of Cdn. $1.20 (the “Issue Price”) per Special Warrant
(the “Offering”). The total gross proceeds of the Offering to the Company will
be Cdn. $40,020,000.

 

The Special Warrants will be issued pursuant to the provisions of a special
warrant indenture and escrow agreement to be dated the date hereof (the “Special
Warrant Indenture”) and made between the Company and CIBC Mellon Trust Company
(the “Trustee”). The specific attributes of the Special Warrants will be set
forth in the Special Warrant Indenture. The Special Warrant Indenture will
provide, among other things, that holders of Special Warrants will be entitled
to receive for each Special Warrant held, upon the conversion thereof and
without payment of any additional consideration, one unit (and including any
amounts forming part of a Penalty Unit (as defined below), a “Unit”) comprised
of one exchangeable share in the capital of the Company (including any such
shares forming part of a Penalty Unit, a “Special Warrant Share”) and one-half
of one exchangeable share purchase warrant (each whole warrant, a “Warrant”) for
each Special Warrant held, subject to adjustment as described in Section 5 and
in certain other circumstances specified in the Special Warrant Indenture. The
Special Warrant Indenture will otherwise be in such form and contain such terms
as may be approved by the Underwriters, the Company, SMTC and their respective
counsel. The Special Warrants will be exercisable by the holders thereof, at any
time on or before 5:00 p.m. (Toronto time) on the date (the “Special Warrant
Expiry Date”) that is the earlier of: (i) the sixth Business Day (as defined
below) after the date that a receipt is issued by the securities regulatory
authority in the Qualifying Jurisdiction (as defined below) in which the holder
is resident



--------------------------------------------------------------------------------

(holders of Special Warrants resident outside of Canada will be deemed to be
residents of the Province of Ontario for these purposes) for a (final)
prospectus qualifying the distribution of the Units issuable upon exercise of
the Special Warrants (the “Prospectus Qualification Date”); and (ii) the first
Business Day following the date that is 12 months after the Closing Date (as
defined below). Special Warrants not exercised prior to the Special Warrant
Expiry Date will be deemed to have been exercised by the Trustee on behalf of
the holders thereof, without any further action on the part of the holders, at
4:59 p.m. (Toronto time) on the Special Warrant Expiry Date.

 

The exchangeable shares in the capital of the Company are referred to herein as
“Exchangeable Shares”; the Exchangeable Shares issuable upon the conversion of
the Warrants are referred to herein as “Warrant Shares”; the common shares in
the capital of SMTC are referred to herein as “Common Shares”; and the Common
Shares issuable upon the exchange of the Exchangeable Shares are referred herein
as “Underlying Common Shares”.

 

The Warrants will be issued pursuant to the provisions of a warrant indenture to
be dated the date hereof (the “Warrant Indenture”) and made between the Company
and the Trustee. The specific attributes of the Warrants will be set forth in
the Warrant Indenture. The Warrant Indenture will provide, among other things,
that each whole Warrant will entitle the holder thereof to acquire one
Exchangeable Share for each Warrant held, subject to adjustment in certain other
circumstances specified in the Warrant Indenture, and will be exercisable by the
holders thereof at any time on or before 5:00 p.m. (Toronto time) on the date
(the “Warrant Expiry Date”) that is the first Business Day following the date
that is five years after the Closing Date at a price of Cdn. $1.85 per Warrant
Share, subject to adjustment in certain circumstances specified in the Warrant
Indenture. The Warrant Indenture shall otherwise be in such form and contain
such terms as may be approved by the Underwriters, the Company, SMTC and their
respective counsel.

 

Each Special Warrant Share and Warrant Share will be exchangeable at the option
of the holder for one Underlying Common Share, subject to adjustment in certain
circumstances specified in the Support Agreement. On or after July 27, 2015,
subject to acceleration in certain circumstances, the Company or one of its
affiliates will redeem all of the outstanding Exchangeable Shares by delivering
Common Shares to holders of the Exchangeable Shares on a one-for-one basis,
subject to adjustment in certain circumstances.

 

Based on the foregoing and subject to the terms and conditions set out below,
the Underwriters offer to purchase severally in the respective percentages set
out in Section 17, and by its acceptance hereof the Company hereby agrees to
issue and sell to the Underwriters, all but not less than all of, the Special
Warrants at the Closing Time (as defined below).

 

In consideration of the Underwriters’ agreement to purchase the Special Warrants
that will result from acceptance by the Company and SMTC of this offer, and in
consideration of the other services to be rendered by the Underwriters in
connection therewith, including assisting in preparing documentation relating to
the Special Warrants, including the Preliminary Prospectus and the Prospectus
(each as defined below), and performing administrative work in connection with
the distribution of the Special Warrants, the Company and SMTC, jointly and
severally, agree to pay to the Underwriters at the Closing Time a cash fee (the
“Underwriters’ Fee”) of $2,401,200, representing $0.072 (exclusive of federal
goods and services tax, if applicable) for each Special Warrant issued and sold
at the Closing Time.

 

- 2 -



--------------------------------------------------------------------------------

It is acknowledged and agreed that the Underwriters may arrange for substituted
purchasers (the “Substituted Purchasers”) to purchase Special Warrants on their
behalf, it being agreed and understood that to the extent that the Underwriters
do not arrange for Substituted Purchasers the purchase obligations hereunder
shall continue to be obligations of the Underwriters and if, and only to the
extent that, Substituted Purchasers purchase Special Warrants at the Closing
Time, the obligations of the Underwriters to do so will be reduced, rateably in
accordance with the respective percentages set out in Section 17, by the number
of Special Warrants purchased from the Company by Substituted Purchasers. It is
acknowledged and agreed that the Underwriters will be permitted to appoint other
registered dealers (or other dealers duly qualified in their respective
jurisdictions) (a “Selling Firm”) as their agents to assist in the Offering of
Special Warrants to Substituted Purchasers and the Underwriters may determine
the remuneration to such other dealers appointed by them, provided that any
remuneration payable to any Selling Firm shall be for the account of the
Underwriters and the Company and SMTC shall not be required to pay to the
Underwriters more than the Underwriters’ Fee.

 

TERMS AND CONDITIONS

 

The following are additional terms and conditions of this Agreement.

 

1. Definitions and Interpretation

 

  (a) Whenever used in this Agreement, the following terms will have the
following meanings, respectively, and the terms set out in Section 13 have the
meanings given to them in that section:

 

“affiliate” means an affiliated entity for purposes of section 1.2 of Ontario
Securities Commission Rule 45-501 under the Securities Act (Ontario), as
constituted at the date of this Agreement;

 

“Agreement” means the agreement resulting from the acceptance by the Company and
SMTC of the terms of the offer set forth herein;

 

“Alternative Business Transaction” means (a) the issuance of equity securities
of the Company or SMTC or securities of the Company or SMTC convertible or
exchangeable into equity securities of the Company or SMTC resulting in the
issuance in excess of 10% of the aggregate number of Exchangeable Shares and
Common Shares outstanding on February 17, 2004 on a fully diluted basis (without
duplication and other than (i) pursuant to SMTC’s stock option plan or share
purchase plan, and (ii) any instrument outstanding on February 17, 2004 that is
convertible into or exchangeable for voting securities of SMTC) or (b) a
business transaction involving a change in the control of SMTC including a
merger, amalgamation, arrangement, take-over bid, insider bid, reorganization,
joint venture, or sale of all or substantially all of the assets of SMTC (which,
for greater certainty, excludes any such business transaction that is an
internal reorganization currently contemplated in SMTC’s business plans). An

 

- 3 -



--------------------------------------------------------------------------------

Alternative Business Transaction will not include a restructuring of SMTC’s
existing bank debt (i) without third party equity capital; or (ii) that is on
terms and conditions and that provides SMTC’s existing lenders with
consideration that in aggregate is less favourable than as provided in Exhibit
“B”;

 

“Amendment” means any amendment to the Preliminary Prospectus or the Prospectus;

 

“Auditors” means KPMG LLP, the firm of chartered accountants duly appointed as
auditors of the Company and SMTC for the time being;

 

“Business Day” means any day except Saturday, Sunday or a day on which chartered
banks are not open for business in Toronto, Ontario;

 

“Canadian Securities Laws” means, the applicable securities laws of the
Qualifying Jurisdictions and the respective rules and regulations made and forms
prescribed thereunder, together with all applicable published policy statements,
blanket orders and rulings of the Securities Commissions and all discretionary
orders or rulings, if any, of the Securities Commissions made in connection with
the transactions contemplated by this Agreement;

 

“Closing Date” means the date hereof;

 

“Closing Time” means 10:00 a.m. (Toronto time) on the Closing Date or such other
time on the Closing Date as the Company and the Lead Underwriter may agree;

 

“Debt Restructuring Agreement” means an agreement between the Company, HTM
Holdings Inc., SMTC, Lehman Commercial Paper Inc., The Bank of Nova Scotia,
General Electric Capital Corporation, IBM Credit Corporation, Silver Point
Capital L.P., Royal Bank of Canada, Comerica Bank, AMMC CDO I Limited and AMMC
CDO II Limited dated February 17, 2004 with respect to the financial
restructuring of the Company and SMTC;

 

“Disclosure Letter” means the letter dated the date hereof from the Company and
SMTC to the Underwriters in respect of the representations and warranties
related to the Company and SMTC contained in this Agreement, in form
satisfactory to the Underwriters, and which letter forms an integral part of
this Agreement;

 

“distribution” means distribution or distribution to the public, as applicable,
for the purposes of the Canadian Securities Laws or any of them;

 

“Escrow Agent” means CIBC Mellon Trust Company and its successors and assigns;

 

“Insolvency Event” means the occurrence of any of the following:

 

(i) SMTC or the Company (a) applies for or consents to the appointment of, or
the taking of possession by, a receiver, custodian, administrator, trustee,
liquidator

 

- 4 -



--------------------------------------------------------------------------------

or other similar official for itself or for all or substantially all of its
assets (b) makes a general assignment for the benefit of creditors or a proposal
under the United States Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) or the Winding-up
and Restructuring Act (Canada) or a similar law of any applicable jurisdiction,
(c) institutes any proceeding seeking to adjudicate it a bankrupt or insolvent,
or seeking liquidation, dissolution, winding-up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any
statute, rule or regulation relating to bankruptcy, insolvency, reorganization,
relief or protection of debtors; or

 

(ii) any proceeding against the Company or SMTC has been commenced to: (a)
adjudicate it a bankrupt or insolvent; (b) result in the liquidation,
dissolution winding-up, reorganization, arrangement, adjustment, protection or
relief or composition of it or its debts under any statute, rule or regulation
relating to bankruptcy, insolvency, reorganization, relief or protection of
debtors; or (c) result in the appointment of a receiver, custodian,
administrator, trustee, liquidator or other similar official for it or for all
or any material part of its assets, and, in each case, such proceeding remains
undismissed or unstayed for a period of 45 days or any of the actions sought in
such proceeding shall occur;

 

“Lock-up Agreements” means the voting/lock-up agreement dated February 17, 2004
made by Bain Capital, Inc. and Celerity EMSIcon, LLC, as the managers of EMSIcon
Investments, LLC, a stockholder of SMTC;

 

“Material Agreements” means each of the following documents:

 

(i) this Agreement;

 

(ii) the Subscription Agreements;

 

(iii) the U.S. Subscription Agreements;

 

(iv) the Special Warrant Indenture;

 

(v) the Warrant Indenture;

 

(vi) the Lock-Up Agreements;

 

(vii) the Support Agreement; and

 

(viii) the Voting and Exchange Agreement;

 

“material change” means a material change for the purposes of the Canadian
Securities Laws or any of them or where undefined under the applicable
securities laws of a jurisdiction means a change in the business, operations or
capital of the Company or any of its subsidiaries that would reasonably be
expected to have a significant effect on the market price or value of any of the
Company’s securities, and includes a decision to implement such a change made by
the board of directors or senior management of the Company;

 

- 5 -



--------------------------------------------------------------------------------

“material fact” means a material fact for the purposes of the Canadian
Securities Laws or any of them or, where undefined under the applicable
securities laws of a jurisdiction, means a fact that significantly affects, or
would reasonably be expected to have a significant effect on, the market price
or value of the Company’s securities;

 

“misrepresentation” means a misrepresentation for the purposes of the Canadian
Securities Laws or any of them or, where undefined under the applicable Canadian
Securities Laws of a jurisdiction, means: (i) an untrue statement of a material
fact, or (ii) an omission to state a material fact that is required to be stated
or that is necessary to make a statement not misleading in the light of the
circumstances in which it was made;

 

“MRRS” means the mutual reliance review system procedures provided for under
National Policy 43-201 “Mutual Reliance Review System for Prospectuses and
Annual Information Forms” among the securities commissions and other securities
regulatory authorities in each of the provinces and territories of Canada;

 

“NASDAQ” means The NASDAQ Stock Market, Inc. and its successor and assigns;

 

“Person” means any individual, partnership, limited partnership, joint venture,
sole proprietorship, company or corporation, trust, trustee, unincorporated
organization, a government or an agency or political subdivision thereof and
every other form of legal or business entity of any nature or kind whatsoever;

 

“Preliminary Prospectus” means the preliminary prospectus of the Company which
qualifies the distribution of the Units upon the conversion of the Special
Warrants and, unless the context otherwise requires, includes any Amendments or
supplements thereto;

 

“Prospectus” means the (final) prospectus of the Company which qualifies the
distribution of the Units upon the conversion of the Special Warrants and,
unless the context otherwise requires any Amendments or supplements thereto;

 

“Prospectus Qualification Deadline” means 5:00 p.m. (Toronto time) on the date
that is 90 consecutive days after the Closing Date;

 

“Qualification” means obtaining a receipt for the Prospectus under applicable
Canadian Securities Laws;

 

“Qualifying Jurisdictions” means each of the provinces of Canada;

 

“Registration Qualification Deadline” means 5:00 pm. (Toronto time) on the date
that is 120 consecutive days after the Closing Date;

 

- 6 -



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement on Form S-1 relating to
the Underlying Common Shares filed with the SEC pursuant to subsection 7(d);

 

“SEC” means the United States Securities and Exchange Commission;

 

“Securities Commissions” means the Securities Commissions of the Qualifying
Jurisdictions;

 

“Subscription Agreements” means the subscription agreements entered into between
the Company and the Substituted Purchasers with respect to the Special Warrants,
in such form as may be agreed to by the Company and the Lead Underwriter;

 

“Subsidiaries” means all of the direct and indirect subsidiaries of SMTC,
including each of the following:

 

(i) SMTC Nova Scotia Company;

 

(ii) SMTC Manufacturing Corporation of Canada;

 

(iii) 940862 Ontario Inc.;

 

(iv) HTM Holdings, Inc.;

 

(v) SMTC Manufacturing Corporation of California;

 

(vi) SMTC Manufacturing Corporation of Texas;

 

(vii) SMTC Manufacturing Corporation of North Carolina;

 

(viii) SMTC Manufacturing Corporation of Colorado;

 

(ix) SMTC Manufacturing Corporation of Massachusetts;

 

(x) SMTC Mex Holdings;

 

(xi) SMTC de Chihuahua S.A. de C.V.;

 

(xii) SMTC Ireland Company;

 

(xiii) SMTC Teoranta;

 

(xiv) SMTC R & D Teoranta;

 

(xv) SMTC Manufacturing Corporation of Wisconsin;

 

(xvi) Qualtron Inc.

 

and “Subsidiary” means any of them;

 

- 7 -



--------------------------------------------------------------------------------

“subsidiary” means a subsidiary entity for purposes of section 1.2 of Ontario
Securities Commission Rule 45-501 under the Securities Act (Ontario), as
constituted at the date of this Agreement and, for greater certainty, includes
the Subsidiaries;

 

“Supplementary Material” means, collectively, all supplemental or additional or
ancillary material, information, evidence, return, report, application,
statement or document related to the Preliminary Prospectus, the Prospectus, any
Amendment or the Registration Statement or each of them;

 

“Support Agreement” means the exchangeable share support agreement dated as of
July 27, 2000 between the Company, SMTC and SMTC Nova Scotia Company;

 

“TSX” means the Toronto Stock Exchange and its successors and assigns;

 

“Underlying Securities” means, collectively, the Special Warrant Shares and the
Warrants;

 

“Underwriters’ Disclosure” means, in respect of a document, information and
statements relating solely to the Underwriters, or any of them, and furnished by
them specifically for use in such document;

 

“United States” means the United States of America, its territories and
possessions, any state of the United States, and the District of Columbia.

 

“U.S. GAAP” means United States generally accepted accounting principles;

 

“Voting and Exchange Agreement” means the voting and exchange trust agreement
dated as of July 27, 2000 between the Company, SMTC, SMTC Nova Scotia Company
and CIBC Mellon Trust Company, for and on behalf of the holders of Exchangeable
Shares;

 

  (b) The division of this Agreement into Sections and headings are for the
convenience of reference only and do not affect the construction or
interpretation of this Agreement. The terms “hereof”, “hereunder” and similar
expressions refer to this Agreement and not to any particular Section or other
portion hereof. Unless something in the subject matter or context is
inconsistent therewith, references herein to Sections and Schedules are to
Sections of and Schedules to this Agreement.

 

  (c) In this Agreement, unless something in the subject matter or context is
inconsistent therewith or unless otherwise herein provided, a reference to any
statute is to that statute as now enacted or as the same may from time to time
be amended, re-enacted or replaced and includes any regulations made thereunder.

 

  (d) In this Agreement words importing the singular number only include the
plural and vice versa, words importing any gender include all genders and words
importing persons include all Persons. The term “including” means “including
without limiting the generality of the foregoing”.

 

- 8 -



--------------------------------------------------------------------------------

  (e) All references to monetary amounts in this Agreement are to lawful money
of Canada except where noted otherwise.

 

2. Nature of Transaction

 

  (a) Each Substituted Purchaser of Special Warrants will (and each Underwriter,
to the extent the Substituted Purchasers are not arranged for) purchase the
Special Warrants in the Qualifying Jurisdictions, the United States, and such
foreign jurisdictions as may be agreed to by the Company and SMTC, acting
reasonably, in compliance with all applicable Canadian Securities Laws and the
applicable securities laws of the United States and such foreign jurisdictions,
respectively.

 

  (b) The Underwriters will obtain from each Substituted Purchaser an executed
Subscription Agreement. The Company and SMTC hereby authorize the Underwriters,
by means of the Subscription Agreements, to assign to the Substituted Purchasers
the rights of the Underwriters to purchase the Special Warrants hereunder, and
the benefits of the representations, warranties and covenants of the Company and
SMTC contained herein with respect to the Special Warrants to be purchased by
such Substituted Purchasers. It is a condition of the right of the Underwriters
to make such assignment that the Substituted Purchasers make the covenants,
representations and warranties to be made under the Subscription Agreements for
the benefit of the Underwriters, the Company and SMTC.

 

  (c) The Underwriters will notify the Company and SMTC with respect to the
identity of any such Substituted Purchasers as soon as practicable and with a
view to leaving sufficient time to allow the Company and SMTC to secure
compliance with all relevant Canadian Securities Laws and the relevant
securities laws of the United States and any foreign jurisdiction, respectively,
relating to the sale of the Special Warrants. Each of the Company and SMTC will
use its commercially reasonable best efforts to secure compliance with all
relevant regulatory requirements of the Canadian Securities Laws and the
applicable securities laws of the United States and any foreign jurisdiction,
respectively, relating to the distribution of the Special Warrants to the
Substituted Purchasers prior to the Closing Date.

 

  (d) Each of the Company and SMTC undertake to file or cause to be filed, at
the expense of the Company and SMTC, all forms or undertakings required to be
filed by the Company or SMTC in connection with this transaction so that the
sale of the Special Warrants may lawfully occur without the necessity of filing
a prospectus or an offering memorandum.

 

3. Escrow and Shareholder Approvals

 

  (a) On the Closing Date, the net proceeds of the sale of Special Warrants (the
“Escrowed Funds”) will be delivered by the Lead Underwriter to the Trustee to

 

- 9 -



--------------------------------------------------------------------------------

be held in escrow pursuant to the terms of the Special Warrant Indenture. The
Trustee will hold the Escrowed Funds in trust for the holders of Special
Warrants and disburse and deal with the same all on the terms of the Special
Warrant Indenture. Until the Escrow Conditions (as defined below) are met, the
Escrowed Funds will not become the property of the Company. Upon the Trustee
having been provided with satisfactory evidence that (i) the Shareholder
Approval (as defined below) and approval of the Debt Restructuring Agreement
have been obtained, and (ii) no Insolvency Event has occurred and is continuing,
and (iii) the Lead Underwriter is satisfied in its sole discretion, acting
reasonably, that the terms of the Debt Restructuring Agreement have been
complied with and simultaneously with the closing under the Debt Restructuring
Agreement (collectively the “Escrow Conditions”), all Escrowed Funds, together
with any interest thereon, will be released by the Trustee to the Company. If
such evidence is not delivered to the Trustee within 90 days following the
Closing, all Escrowed Funds then held by the Trustee, together with interest
thereon, will be released by the Trustee to the holders of the Special Warrants
pro rata to their holdings of Special Warrants.

 

  (b) It is understood by the Underwriters, the Company and SMTC that the
issuance of Underlying Common Shares will require the approval of SMTC’s
shareholders (such shareholder approval referred to herein as the “Shareholder
Approval”). SMTC hereby covenants and agrees that it and its management and
board of directors will seek and (subject to fiduciary duties) publicly
recommend such approval forthwith, and will use its commercially reasonable best
efforts to hold a meeting (a “Shareholders Meeting”) of its shareholders for
such purpose within 60 days following the Closing Date, but in any event no
later than 90 days following the Closing Date (the “Shareholder Approval
Deadline”).

 

  (c) If SMTC does not obtain the Shareholder Approval on or prior to the
Shareholder Approval Deadline, then the obligations of the Underwriters
hereunder to purchase 33,350,000 Special Warrants will terminate and the Company
hereby grants to the Underwriters, in the respective percentages set out in
Section 17, a non-assignable (except to a Substituted Purchaser) option (the
“Option”) to purchase, at a price of $1.20 per Special Warrant, a number of
Special Warrants (the “Reduced Special Warrants”) that, if exercised in full and
assuming (i) the exercise in full of any Warrants issuable upon the conversion
of the Reduced Special Warrants, and (ii) the issuance of Penalty Units, if any,
would entitle the holders thereof to acquire (A) an aggregate number of
Exchangeable Shares that does not exceed 25% of the aggregate number of
Exchangeable Shares issued and outstanding on February 17, 2004, and (b) an
aggregate number of Underlying Common Shares that, together with the Underlying
Common Shares issuable on exchange of the Exchangeable Shares described in
clause (A) of this Section does not exceed 19.9% of the aggregate number of
Common Shares issued and outstanding on February 17, 2004. The Option may be
exercised in whole or in part at any time prior to 5:00 p.m. (Toronto time) on
the date (the “Option Exercise Date”) that is five Business Days following the
date of the most recent Shareholders Meeting by delivery by each Underwriter of
a written notice setting out the number of Reduced Special Warrants to be
purchased by such

 

- 10 -



--------------------------------------------------------------------------------

Underwriter. Upon furnishing such notice, such Underwriter will be committed to
purchase and the Company will be committed to sell in accordance with and
subject to the terms of this Agreement the number of Reduced Special Warrants
indicated in the notice. Delivery of, and payment for, any Reduced Special
Warrants will be made at the offices of Goodmans LLP, Toronto, Ontario at 8:00
a.m. (Toronto time) on the third Business Day after the Option Exercise Date.
The Company and SMTC will, within one Business Day of the date on which the
Shareholders Meeting is held deliver to each Underwriter and Substituted
Purchaser written notice as to whether the Shareholders Approval has been
obtained. Without limiting the generality of the foregoing, the Company will
deliver to the Lead Underwriter a copy of each document delivered by the Company
to the Trustee pursuant to section 3.3 or section 6.1(j) of the Special Warrant
Indenture concurrently with the delivery of the document to the Trustee.

 

4. Alternative Business Transaction

 

If (i) the Offering is cancelled by the Company and SMTC and an Alternative
Business Transaction is completed on or prior to February 17, 2005, the Company
and SMTC will pay to the Lead Underwriter, in addition to amounts paid or
payable to Lead Underwriter hereunder in reimbursement of the Lead Underwriter’s
expenses, Cdn. $900,000 on completion of such Alternative Business Transaction,
or (ii) the Offering is completed and SMTC fails to obtain the Shareholder
Approval on or before the Shareholder Approval Deadline, as applicable, and an
Alternative Business Transaction is completed on or prior to February 17, 2005,
the Company and SMTC will jointly and severally pay to each Underwriter or
Substituted Purchaser, as applicable, (with respect to the number of
Exchangeable Shares included in Special Warrants that were held in escrow for
the benefit of such Underwriter or Substituted Purchaser (or its assignees) at
the time the shareholders of SMTC declined to approve the Offering minus the
number of Exchangeable Shares purchased by such Underwriter or Substituted
Purchaser (or its assignees) pursuant to the Option) an amount equal to one-half
of the difference between (A) the average market price of the Exchangeable
Shares based on the closing price of the Exchangeable Shares on the TSX for the
period that is ten trading days leading up to the date of the Shareholders
Meeting called to approve the Offering, and (B) Cdn. $1.20, such payment to be
made in immediately available funds on completion of such Alternative Business
Transaction.

 

5. Qualification Deadlines

 

If (i) the Prospectus Qualification Date does not occur on or before the
Prospectus Qualification Deadline, or (ii) the date on which the Registration
Statement becomes effective does not occur on or before the Registration
Qualification Deadline, each Special Warrant exercised after the Prospectus
Qualification Deadline will entitle the holder thereof to receive 1.1 Units
without payment of additional consideration (in lieu of one Unit otherwise
receivable, provided that the number of Units issuable on the conversion of a
Special Warrant in such circumstances will be rounded to the nearest whole
number, without any compensation therefor) (with the additional Units issuable
in such circumstance being referred to herein as the “Penalty Units”) and each
of the Company and SMTC will continue to use its commercially reasonable best
efforts to (i) file, clear, and obtain a receipt for the Prospectus in the
Qualifying Jurisdictions and (ii) file, and have declared effective, the
Registration Statement; provided that the Company and SMTC will not be required
to continue such efforts on or after July 4, 2004.

 

- 11 -



--------------------------------------------------------------------------------

6. Covenants of the Underwriters

 

Each of the Underwriters severally, but not jointly or jointly and severally,
represents, warrants, covenants and agrees with the Company and SMTC that:

 

  (a) it will offer and sell, and will require any Selling Firm appointed by it
to offer and sell, the Special Warrants only in those jurisdictions where they
may be lawfully offered for sale or sold and only at the price per Special
Warrant set out on herein;

 

  (b) it will, and will require any Selling Firm appointed by it to, conduct
activities in connection with the Offering in compliance with all applicable
Canadian Securities Laws and the applicable securities laws of the United States
and will not (i) place an advertisement in a publication with general
circulation in the United States that refers to the Offering, (ii) directly or
indirectly, solicit offers to purchase or sell the Special Warrants or deliver
to any prospective Substituted Purchaser any document or material that
constitutes an offering memorandum under the laws of any jurisdiction, and would
require the registration of the Special Warrants, or the filing of a prospectus
with respect to the Special Warrants under the laws of any jurisdiction. Any
offer or sales of the Special Warrants in the United States will be made in
accordance with Section 13;

 

  (c) it will, and will require any Selling Firm appointed by it to require,
that all offers and sales of the Special Warrants and the securities underlying
the Special Warrants prior to the first anniversary of the Closing Date must be
made only in accordance with the provisions of Rule 903 or Rule 904 under the
Securities Act; pursuant to registration of the securities under the Securities
Act; or pursuant to an available exemption from the registration requirements of
the Securities Act; and it will not, and will require any Selling Firm appointed
by it not to, engage in hedging transactions with regard to such securities
prior to the first anniversary of the Closing Date unless in compliance with the
Securities Act;

 

  (d) it will, and will require any Selling Firm appointed by it to, obtain from
each Substituted Purchaser an executed and duly completed Subscription Agreement
for the purchase of Special Warrants together with the purchase price therefor;

 

  (e) promptly upon the Company and SMTC obtaining a receipt therefor from the
Securities Commissions and delivering copies of the Prospectus to such
Underwriter it will deliver or cause to be delivered one copy of the Prospectus
to each holder of Special Warrants as indicated on the register of holders of
Special Warrants maintained by the Trustee;

 

  (f) it will notify the Company and SMTC when, in the Underwriters’ opinion,
the distribution of Special Warrants shall have ceased and provide a breakdown
of the number of Special Warrants distributed in the Qualifying Jurisdictions
where such breakdown is required for the purpose of calculating fees payable to
the Securities Commissions;

 

  (g) it will not make any representations or warranties with respect to the
Company, SMTC, the Special Warrants, the Warrants, the Exchangeable Shares or
the Common Shares other than as set forth in this Agreement, the Subscription
Agreements, the Preliminary Prospectus or the Prospectus; and

 

- 12 -



--------------------------------------------------------------------------------

  (h) subject to satisfaction of each of the conditions in Section 12, it will
execute and deliver to the Company and SMTC the Underwriters’ certificate and
any other certificate required to be executed by it under the applicable
Canadian Securities Laws in connection with the Preliminary Prospectus, the
Prospectus, any Amendment and any Supplementary Material;

 

  (i) it will require, and will require any Selling Firm appointed by it to
require, with respect to each offer or sale of the Special Warrants or the
securities underlying the Special Warrants made prior to the first anniversary
of the Closing Date the purchaser of such securities (other than a distributor)
to (i) certify that it is not a U.S. person and is not acquiring such securities
for the account or benefit of any U.S. person or is a U.S. person who purchased
securities in a transaction that did not require registration under the
Securities Act; (ii) agree to resell such securities only in accordance with the
provisions of Regulation S, pursuant to registration under the Securities Act,
or pursuant to an available exemption from registration, and (iii) agree not to
engage in hedging transactions with regard to such securities unless in
compliance with the Securities Act; and

 

  (j) it will, and it will require any Selling Firm appointed by it to require,
that each distributor selling the Special Warrants or the securities underlying
the Special Warrants to a distributor, a dealer, or a person receiving a selling
concession, fee or other remuneration, prior to the first anniversary of the
Closing Date, must send a confirmation or other notice to the purchaser stating
that the purchaser is subject to the same restrictions on offers and sales that
apply to an underwriter.

 

7. Covenants of the Company and SMTC

 

Each of the Company and SMTC, jointly and severally, covenant and agree with
each Underwriter and each Substituted Purchaser that:

 

  (a) each of the Special Warrants, the Warrants, the Special Warrant Shares,
the Warrant Shares and the Underlying Common Shares will be duly and validly
created, authorized and issued on the payment therefor, if any, and will have
attributes corresponding in all material respects to the descriptions thereof
herein and in the Subscription Agreements;

 

  (b) the Special Warrant Shares issuable upon the conversion of the Special
Warrants, the Warrant Shares issuable upon the conversion of the Warrants and
the Underlying Common Shares issuable upon the exchange of the Special Warrant
Shares and the Warrant Shares (i) will be duly reserved for issuance, and (ii)
will be duly issued and outstanding as fully paid and non-assessable shares in
the capital of the Company and SMTC, as applicable;

 

  (c) the Company and SMTC shall fulfil all legal requirements to permit the
creation, issuance and sale of the Special Warrants, the Warrants, the Special
Warrant Shares, the Warrant Shares and the Underlying Common Shares, including

 

- 13 -



--------------------------------------------------------------------------------

compliance with all applicable Canadian Securities Laws and the applicable
securities laws of the United States to enable the Special Warrants to be
offered for sale and sold to Substituted Purchasers in the Qualifying
Jurisdictions and the United States pursuant to Rule 903 or Rule 904 under the
Securities Act and with the understanding that the Underwriter will comply with
its covenants in Section 6 hereto;

 

  (d) the Company and SMTC shall (i) file the Preliminary Prospectus in respect
of the issuance and distribution of the Special Warrant Shares and the Warrant
Shares in each of the Qualifying Jurisdictions as soon as practicable following
the Closing Date; (ii) resolve all comments received or deficiencies raised by
the various securities regulatory authorities in the Qualifying Jurisdictions as
expeditiously as possible; (iii) file and obtain receipts for the Prospectus in
each Qualifying Jurisdiction which qualifies the issuance and distribution of
the Special Warrant Shares and the Warrant Shares as soon as possible after such
regulatory comments and deficiencies have been resolved and in no event later
than 5:00 p.m. (Toronto time) on the Prospectus Qualification Deadline; and (iv)
file the Registration Statement with the SEC for the purposes of registering the
Underlying Common Shares under the 1933 Act and to take such other steps as may
be necessary to ensure the free tradability of the Underlying Common Shares and
to cause such Registration Statement to be declared effective by the SEC as soon
as possible but in no event later than the Registration Qualification Deadline.
The certificates of the Company and SMTC in the Preliminary Prospectus and the
Prospectus will be signed by the chair of the audit committee of the Company as
one of the two individuals signing on behalf of the board of directors of the
Company;

 

  (e) the Company and SMTC will allow and assist the Underwriters and their
legal counsel to participate fully in the preparation of the Preliminary
Prospectus, the Prospectus, the Registration Statement and any Amendment and
will allow the Underwriters and their representatives to conduct all “due
diligence” investigations which the Underwriters may reasonably require to
fulfil the Underwriters’ obligations as Underwriters and to enable the
Underwriters to responsibly execute any certificate required to be executed by
the Underwriters in such documentation;

 

  (f) the Company and SMTC will take all necessary action to ensure that the
Exchangeable Shares issuable upon the conversion of the Special Warrants and the
Warrants, as applicable, will be qualified investments under the Income Tax Act
(Canada) for trusts governed by RRSPs, RRIFs and DPSPs, as well as under the
usual investment statutes;

 

  (g) the Company and SMTC will comply with Section 57 of the Securities Act
(Ontario) and with the other comparable provisions of the applicable Canadian
Securities Laws and the applicable securities laws of the United States and,
during the period of distribution of the Underlying Securities, will promptly
inform the Underwriters in writing of the full particulars of (i) any adverse
material change contemplated or proposed by, (and, after the date of issuance of
a receipt for the Prospectus by the Securities Commissions, of any material
change), whether

 

- 14 -



--------------------------------------------------------------------------------

actual, anticipated or threatened against the Company, in the financial
condition, ownership, assets, liabilities (contingent or otherwise), business,
affairs, prospects, capital or operations of SMTC, the Company or any
Subsidiary, (ii) any adverse change (and, after date of issuance of a receipt
for the Prospectus by the Securities Commissions, of any change) in any material
fact contained or referred to in the Preliminary Prospectus, the Prospectus, any
Amendment or any Supplementary Material, and (iii) the existence of any material
fact which is, or may be, of such a nature as to render the Preliminary
Prospectus, the Prospectus, any Amendment or any Supplementary Material untrue,
false or misleading or result in a misrepresentation, it being understood and
agreed that if the Company or SMTC determines, after consultation with the
Underwriters, that an adverse material change or change in a material fact (and,
after the date of issuance of a receipt for the Prospectus by the Securities
Commissions, any material change or change in a material fact) has occurred
which makes untrue or misleading any statement of a material fact contained in
the Preliminary Prospectus, the Prospectus, any Amendment or any Supplementary
Material, the Company and SMTC will:

 

  (i) prepare and file promptly, subject to the approval of the Underwriters,
acting reasonably, any Amendment which may be necessary or advisable; and

 

  (ii) contemporaneously with filing the Amendment under the applicable Canadian
Securities Laws, deliver to the Underwriters:

 

  (A) a copy of the Amendment, originally signed as required by the Canadian
Securities Laws;

 

  (B) an originally signed copy of all documents relating to the proposed
distribution of the Underlying Securities and filed with the Amendment under the
applicable Canadian Securities Laws; and

 

  (C) such other documents as the Underwriters shall reasonably require;

 

  (h) at all times until the distribution of the Underlying Securities is
complete, the Company and SMTC will, in good faith, discuss with the
Underwriters and their counsel any change in circumstances (actual, anticipated,
contemplated or threatened) relating to SMTC, the Company, any Subsidiary, the
Special Warrants, the Warrants, the Special Warrant Shares, the Warrant Shares
or the Underlying Common Shares, which is of such a nature that there is
reasonable doubt as to whether notice in writing need be given to the
Underwriters pursuant to subsection 7(g);

 

  (i) at all times until the distribution of the Underlying Securities is
complete, the Company and SMTC will promptly notify the Underwriters, in
writing, of the institution or threat of any court, Securities Commission or any
other applicable securities regulatory authority to institute any stop order
proceeding or any order or ruling preventing the use of the Preliminary
Prospectus, the Prospectus, any Amendment or any Supplementary Material, or
suspending, preventing or

 

- 15 -



--------------------------------------------------------------------------------

restricting the offering, issuance of sale of the Special Warrants or the
issuance or distribution of the Warrants, the Special Warrant Shares, the
Warrant Shares or the Underlying Common Shares in the Qualifying Jurisdictions
or the United States. Each of the Company or SMTC will use its commercially
reasonable best efforts to prevent the issuance of any such stop order or such
other order or ruling or, if issued, to obtain its lifting as soon as possible;

 

  (j) at all times until the distribution of the Underlying Securities is
complete, the Company and SMTC will promptly inform the Underwriters, in
writing, of any request by any court, Securities Commission or any other
applicable securities regulatory authority to amend or supplement the
Preliminary Prospectus, the Prospectus, any Amendment or any Supplementary
Material or for any additional information;

 

  (k) the Company and SMTC will, as soon as practicable, prepare and file any
Amendment or any Supplementary Material required by the circumstances
contemplated herein and by any change in the Canadian Securities Laws;

 

  (l) at the Closing Time and immediately prior to the time the Prospectus is
filed, each of the Company and SMTC will deliver to the Underwriters
certificates signed by the Chief Executive Officer or Chief Financial Officer of
the Company and SMTC, as applicable, or by such other officer as is acceptable
to the Underwriters, dated such date and addressed to the Underwriters to the
effect that:

 

  (i) the representations and warranties of the Company or SMTC, as applicable,
contained in this Agreement are true and correct as of the date of the
certificate in all respects, subject, in the case of the delivery of such
certificate immediately prior to the time the Prospectus is filed, to any change
to such representations and warranties occurring from the Closing Time to the
time the Prospectus is filed, provided that such changes have previously been
disclosed in writing to the Underwriters and are disclosed in such certificate;

 

  (ii) the Company or SMTC, as applicable, has duly complied with all covenants
and satisfied all the conditions herein on its part to be performed or satisfied
at or prior to such time;

 

  (iii) no order suspending the sale or ceasing the trading of any securities of
the Company or SMTC, as applicable, in the Qualifying Jurisdictions or the
United States has been issued and no proceeding for that purpose is pending,
contemplated or threatened under the Canadian Securities Laws or the securities
laws of the United States, by the Securities Commissions, the SEC or by any
other regulatory body (including the TSX and the NASDAQ) which has jurisdiction
over the Company or SMTC, as the case may be; and

 

  (iv) since the date of SMTC’s last audited financial statements, except as set
forth in any report filed with the Securities Commissions on a non-confidential
basis and provided to the Underwriters, SMTC has not, either

 

- 16 -



--------------------------------------------------------------------------------

on a consolidated basis or in respect of any partial ownership interests in
material properties, whether held through partnerships, co-ownerships,
corporations or otherwise, incurred any material liabilities or obligations
(absolute, accrued, contingent or otherwise) or entered into any material
transaction not in the ordinary course of business; there has been no material
change (financial or otherwise) in the consolidated assets, financial position,
voting control, business, affairs or results of operations of SMTC and the
Subsidiaries on a consolidated basis, and there has occurred no event and no
state of facts exists that, under the Canadian Securities Laws or the securities
laws of the United States, is required to be publicly disclosed that has not
been so publicly disclosed;

 

  (m) the Company and SMTC will, immediately after the Closing Time, file such
documents as may be required under the Canadian Securities Laws in respect of
the sale of the Special Warrants in reliance upon private placement exemptions
which, without limiting the generality of the foregoing, will include Form
45-501F1 and Form 45-102F2 as prescribed under the Rules to the Securities Act
(Ontario), and will legend securities issuable hereunder in accordance with the
requirements of Multilateral Instrument 45-102 and in a manner satisfactory to
the Underwriters and their counsel, acting reasonably and without undue delay;

 

  (n) the Company and SMTC will fully comply in a timely fashion with all of its
continuous disclosure and other obligations under the provisions of applicable
Canadian Securities Laws and the applicable securities laws of the United
States, and will provide to holders of Special Warrants copies of all disclosure
or other materials distributed to holders of Exchangeable Shares and holders of
Common Shares;

 

  (o) the Company will, for a period of twelve months after the Closing Date,
use its commercially reasonable best efforts to remain a reporting issuer (or
the equivalent) under the Canadian Securities Laws not in default of any
requirement of such Canadian Securities Laws;

 

  (p) the Company and SMTC will obtain all necessary regulatory consents and
approvals in respect of the listing of (i) the Special Warrant Shares, the
Warrants and the Warrant Shares on the TSX, subject to the approval of the TSX,
and (ii) the Underlying Common Shares on the NASDAQ, and will involve the
Underwriters’ counsel in all communications with the TSX and the NASDAQ and
promptly deliver or cause to be delivered such communications to the
Underwriters’ counsel;

 

  (q) the Company and SMTC will each use its commercially reasonable best
efforts to maintain the listing of (i) the Exchangeable Shares on the TSX, and
(ii) the Common Shares on the NASDAQ;

 

  (r) the Company and SMTC will each use its commercially reasonable best
efforts to obtain the Shareholder Approvals;

 

- 17 -



--------------------------------------------------------------------------------

  (s) each of the Company and SMTC will take all necessary steps to comply with
its respective obligations under the Support Agreement and the Voting and
Exchange Agreement;

 

  (t) SMTC will use its commercially reasonable best efforts to hire (i) a
suitable, full-time chief financial officer to replace SMTC’s current chief
financial officer, and (ii) a suitable chief executive officer to replace SMTC’s
current chief executive officer; and

 

  (u) SMTC will not amend or waive any provision of the Lock-up Agreements
without the prior approval of the Lead Underwriter.

 

8. Prospectus Deliveries

 

The Company and SMTC will cause to be delivered to the Underwriters:

 

  (a) as soon as practicable, copies of the Preliminary Prospectus, in the
English and French languages, signed as required by the Canadian Securities
Laws;

 

  (b) as soon as practicable, copies of the Prospectus, in the English and
French languages, signed as required by the Canadian Securities Laws;

 

  (c) as soon as they are available, copies of any Amendment, in the English and
French languages, signed as required by the Canadian Securities Laws;

 

  (d) as soon as they are available, copies of any Supplementary Material
required to be delivered to Substituted Purchasers;

 

  (e) at the time of the delivery to the Underwriters, pursuant to this Section
8, of the Prospectus or any Amendment, a comfort letter of the Auditors dated
the date of the Prospectus or Amendment, as applicable, and addressed to the
Underwriters, the Substituted Purchasers, and the respective directors of the
Company and SMTC, in form and substance satisfactory to the Underwriters, acting
reasonably, relating to the verification of the financial information and
accounting data and other numerical data contained in the Prospectus or
Amendment, as applicable, and matters involving changes or developments since
the respective dates as of which specified financial information is given in the
Prospectus or Amendment, as applicable, to a date not more than two Business
Days prior to the date of such letter, which letter shall be in addition to the
Auditors’ report contained in the Prospectus or Amendment and the comfort letter
of the Auditors addressed to the Securities Commissions;

 

  (f) as soon as they are available, such numbers of commercial copies of the
Preliminary Prospectus, the Prospectus, any Amendment and any Supplementary
Material for distribution to the Substituted Purchasers, as the Underwriters may
reasonably require, without charge, in such cities in Canada as the Underwriters
may reasonably request; and

 

- 18 -



--------------------------------------------------------------------------------

  (g) the Company’s and SMTC’s consent to the use by the Underwriters of the
documents referred to in subsections 8(a), 8(b), 8(c) and 8(d) in connection
with the distribution of the Underlying Securities in the Qualifying
Jurisdictions in compliance with the provisions of this Agreement.

 

9. Representations and Warranties - Prospectus

 

  (a) The delivery to the Underwriters of the documents referred to in
subsections 8(a), 8(b), 8(c) and 8(d) hereof will constitute the joint and
several representation and warranty of the Company and SMTC to the Underwriters
and the Substituted Purchasers that:

 

  (i) each such document at the time of its filing fully complied with the
requirements of the Canadian Securities Laws pursuant to which it was or is
filed and that all the information and statements contained therein (except
Underwriters’ Disclosure) are at the respective dates of delivery thereof, true
and correct, contain no misrepresentation and constitute full, true and plain
disclosure of all material facts relating to the Company and to SMTC and its
subsidiaries considered as a whole, and to the Special Warrant Shares, the
Warrant Shares and the Underlying Common Shares as required by applicable
Canadian Securities Laws,

 

  (ii) no material fact or information has been omitted therefrom (except
Underwriters’ Disclosure) and no other fact or information (except Underwriters’
Disclosure) has been omitted therefrom which is necessary to make the statements
contained therein not misleading in light of the circumstances in which they
were made,

 

  (iii) the financial statements contained therein present fairly the financial
position of SMTC and its subsidiaries, on a consolidated basis, in each case as
at the dates thereof, and the results of operations and changes in financial
position over the periods reported upon, all in accordance with, U.S. GAAP
applied on a consistent basis;

 

  (iv) since the date hereof (other than as publicly disclosed), there has been
no: (A) material adverse change (actual, anticipated, contemplated or
threatened) in the condition (financial or otherwise), business, affairs,
prospects, operations, assets, liabilities or obligations (absolute, contingent
or otherwise) of the Company, SMTC or any of its subsidiaries (a “Material
Adverse Change”), (B) material change in the capital stock, voting control or
financial condition of the Company, SMTC or any of its subsidiaries, or (C)
action, suit, proceeding, investigation, inquiry or review, pending or
threatened against or affecting the Company, SMTC or any of its subsidiaries or
any of their respective officers, directors or principal shareholders at law or
in equity or before or by any federal, provincial, municipal, foreign or other
governmental or quasi-governmental department, commission, board, bureau or
agency which has resulted in, or may result in, a Material Adverse Change, or
which affects or may affect the distribution of any of the Special Warrants, the

 

- 19 -



--------------------------------------------------------------------------------

Warrants, the Special Warrant Shares, the Warrant Shares or the Underlying
Common Shares and none of the Company, SMTC nor any of its subsidiaries is aware
of any existing grounds on which such action, suit, proceeding or inquiry might
be commenced;

 

  (v) the Subsidiaries include all the operating subsidiaries of SMTC; and

 

  (vi) none of the Securities Commissions nor any court or other regulatory body
has issued an order preventing or suspending the use of any Preliminary
Prospectus, Prospectus or Amendment or preventing the distribution of the
Special Warrant Shares, the Warrant Shares or the Underlying Common Shares nor
instituted proceedings for that purpose, and no such proceedings are pending or
contemplated.

 

10. Representations and Warranties - Special Warrant Offering

 

  (a) Each of the Company and SMTC, jointly and severally, represents and
warrants to each of the Underwriters and to the Substituted Purchasers, and
acknowledges that each of them is relying upon such representations and
warranties in purchasing the Special Warrants, that:

 

  (i) each of the Company and SMTC has been duly incorporated and each of the
Subsidiaries has been duly incorporated, as applicable, and each of the
Subsidiaries (except SMTC Ireland Company, SMTC Teoranta, and SMTC R & D
Teoranta), is validly existing under the laws of its jurisdiction of
incorporation has all requisite power and authority and is duly qualified to
carry on its business as now conducted and to own its properties and assets and
each of the Company and SMTC has all requisite power and authority to carry out
its obligations under this Agreement, and to issue the Special Warrants, the
Warrants, the Special Warrant Shares, the Warrant Shares and the Underlying
Common Shares, as applicable;

 

  (ii) except for the Subsidiaries, neither the Company nor SMTC has any
subsidiaries nor any investment in any person which is or would be material to
the business and affairs of the SMTC on a consolidated basis;

 

  (iii) no person other than SMTC or a direct or indirect wholly-owned
subsidiary thereof legally or beneficially owns any securities in the capital of
the Subsidiaries or has any option or other right to acquire any interest in
such securities, whether upon the occurrence of a contingency or otherwise; all
of the outstanding shares of each subsidiary of SMTC have been duly and validly
authorized and issued and are fully-paid and non-assessable and have not been
issued in violation of or subject to any pre-emptive right arising under the
charter documents, by-laws of such subsidiary with the law of its jurisdiction
of incorporation, co-sale right, right of first refusal or other similar right
and all outstanding shares of such subsidiaries are owned by SMTC either
directly or through wholly-owned subsidiaries free and clear of any pledge,
security interests, claims, liens, encumbrances or equitable interests;

 

- 20 -



--------------------------------------------------------------------------------

  (iv) all consents, approvals, permits, authorizations or filings (except for
notices of private placement and documents in connection with the Preliminary
Prospectus, Prospectus and any Amendment to be filed by the Company with the
Securities Commissions) as may be required under the Canadian Securities Laws or
the securities laws of the United States necessary to the execution and delivery
of and the performance by the Company and SMTC of their respective obligations
under this Agreement have been made or obtained, as applicable;

 

  (v) other than the Underwriters and Lazard Frères & Co., LLC, there is no
person acting or purporting to act at the request of the Company or SMTC who is
entitled to any brokerage or finder’s fee in connection with the transactions
contemplated hereby;

 

  (vi) except for the Shareholder Approvals, all necessary corporate action has
been taken by the Company and SMTC, including the passage of all requisite
resolutions of the directors, to create, issue, sell and deliver the Special
Warrants upon receipt of payment of the purchase price therefor and issue and
deliver the Underlying Securities upon the conversion of the Special Warrants,
the Warrant Shares upon the conversion of the Warrants and the Underlying Common
Shares upon the exchange of the Special Warrant Shares and the Warrant Shares,
as applicable, and upon the issuance, such shares will be validly issued, fully
paid and non-assessable;

 

  (vii) each of the Company and SMTC has filed all forms, reports and documents
required to be filed by it pursuant to the Canadian Securities Laws or the
securities laws of the United States, as applicable (collectively, the
“Reports”) since December 31 , 2002.

 

  (viii) each Report (i) at the time that it was filed with the Securities
Commission complied in all material respects with the applicable requirements of
the Canadian Securities Laws or the applicable securities laws of the United
States, as applicable, and (ii) did not at the time they were filed (or if
amended or superseded by a subsequent filing, then on the date of such filing)
if required under the Canadian Securities Laws or the securities laws of the
United States contain any untrue statement of a “material fact” as defined in
the applicable Canadian Securities Laws or the applicable securities laws of the
United States, as applicable, or omit to state such a material fact required to
be stated in such Reports or necessary in order to make the statements in such
Reports, in the light of the circumstances under which they were made, not
misleading;

 

  (ix) the Company is a “qualifying issuer” within the meaning ascribed to that
term under Multilateral Instrument 45-102;

 

  (x) other than as set forth in the Disclosure Letter, there are no, nor have
there ever been, any action, suit, proceeding, investigation, inquiry or review
or, pending or threatened against or affecting the Company or SMTC, or any of
their respective officers or directors at law or in equity, before or by any

 

- 21 -



--------------------------------------------------------------------------------

federal, provincial, municipal, foreign or other governmental or
quasi-governmental department, commission, board, bureau or agency which has
resulted in, or may result in, a Material Adverse Change, or which affects or
may affect the distribution of any of the Special Warrants, the Warrants, the
Special Warrant Shares, the Warrant Shares and the Underlying Common Shares and
neither the Company nor SMTC is aware of any existing grounds on which such
action, suit, proceeding or inquiry might be commenced;

 

  (xi) the execution and delivery of the Material Agreements, the creation,
issuance, sale and delivery of the Special Warrants and the Warrants, the use of
the proceeds from the sale of the Special Warrants, the issuance and delivery of
the Special Warrant Shares upon the conversion of the Special Warrants, the
Warrant Shares upon the conversion of the Warrants, and the issuance and
delivery of the Underlying Common Shares upon the exchange of the Special
Warrant Shares or the Warrant Shares, as applicable, by the Company or SMTC, as
applicable, and the performance and compliance by the Company or SMTC, as
applicable, with the terms of the Material Agreements;

 

  (A) do not require any consent, approval, authorization or order of any court
or government agency or body, other than the filing of (i) the Prospectus under
the Canadian Securities Laws and (ii) the Registration Statement under the
securities laws of the United States, or other than those which have been or
will, prior to the Closing Date, be obtained;

 

  (B) will not contravene any statute, rule or regulation binding on the Company
or SMTC; or

 

  (C) will not result in the breach of, or be in conflict with, or constitute a
default or Repayment Event (as defined below) under, or create a state of facts
which, after notice or lapse of time, or both, would constitute a breach of, or
default or Repayment Event under, or result in the creation or imposition of any
lien, charge or encumbrance upon any property or assets of SMTC or any of its
subsidiaries pursuant to, any contract, indenture, mortgage, deed of trust, loan
or credit agreement, note, lease or other agreement or instrument to which SMTC
or any of its subsidiaries is a party or by which it or any of them may be
bound, or to which any of the property or assets of SMTC or any of its
subsidiaries is subject (collectively, “Agreements and Instruments”), nor will
such action result in any violation of the provisions of the constating
documents, by-laws, other governing agreements or resolutions of SMTC or any of
its subsidiaries, or judgment, order, writ or decree of any government,
government instrumentality or court, domestic or foreign, having jurisdiction
over SMTC or any of its subsidiaries or any of their assets, properties or
operations. As

 

- 22 -



--------------------------------------------------------------------------------

used herein, a “Repayment Event” means any event or condition which gives the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by SMTC or any subsidiary
thereof;

 

  (xii) each of the Company and SMTC has the full corporate power, capacity and
authority (a) to enter into the Material Agreements and to perform its
obligations set out therein and the Material Agreements have been duly
authorized, executed and delivered on behalf of the Company or SMTC, as
applicable, and are valid and binding obligations of the Company or SMTC, as
applicable, enforceable in accordance with their respective terms except to the
extent that enforceability may be limited by bankruptcy or insolvency or other
similar laws relating to or affecting creditors’ rights generally, and subject
to the award of equitable remedies being within the discretion of the court and
subject to the enforcement of rights to contribution and indemnity being found
contrary to public policy, (b) to create, sell and deliver the Special Warrants,
(c) to issue and deliver the Special Warrant Shares upon the conversion of the
Special Warrants, the Warrant Shares upon the conversion of the Warrants and the
Underlying Common Shares upon the exchange of the Special Warrant Shares or
Warrant Shares, as applicable, and (d) to carry out all the terms and provisions
of the Material Agreements to be performed by the Company or SMTC;

 

  (xiii) other than as set out in the Disclosure Letter, neither SMTC nor any of
its subsidiaries is in violation of its constating documents, by-laws, other
governing agreements or resolutions of SMTC or any subsidiary thereof or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in the Agreements and Instruments;

 

  (xiv) the audited consolidated financial statements of SMTC and notes thereto
as at and for the year ended December 31, 2002 and the unaudited consolidated
financial statements of SMTC as at and for the period ended September 28, 2003,
present fairly the consolidated financial position of SMTC as at the dates
indicated and the results of its operations and changes in its financial
position for the periods specified and reflect all material liabilities
(absolute, accrued, contingent or otherwise) of SMTC and its subsidiaries and
such financial statements have been prepared in conformity with U.S. GAAP
applied on a consistent basis;

 

  (xv) as of the close of business on March 2, 2004, the authorized capital of
(i) the Company consists of an unlimited number of Exchangeable Shares of which
4,593,811 are issued and outstanding on the date hereof as fully-paid and
non-assessable shares, and (ii) SMTC consists of 60,000,000 shares of common
stock of which 24,095,968 are issued and outstanding on the date hereof as fully
paid and non-assessable shares;

 

- 23 -



--------------------------------------------------------------------------------

  (xvi) no order prohibiting the sale of securities by the Company or SMTC has
been issued and no proceedings for this purpose have been instituted or are
pending, contemplated or threatened;

 

  (xvii) (i) each of SMTC and the Subsidiaries has filed all necessary tax
notices and has paid all applicable taxes of whatever nature for all tax years
to the date hereof to the extent such taxes have become due or have been alleged
to be due, and (ii) each of SMTC and the Subsidiaries is not aware of any tax
deficiencies or interest or penalties accrued or accruing, or alleged to be
accrued or accruing, thereon with respect to itself, where in any of the above
cases, it (or the failure to file or pay) has resulted in, or may result in a
Material Adverse Change;

 

  (xviii) as at the Closing Date, except as contemplated by this Agreement and
the Subscription Agreements, no holder of outstanding shares in the capital of
the Company or SMTC is entitled to any pre-emptive or any similar rights to
subscribe for any Exchangeable Shares or Common Shares or other securities of
the Company or SMTC and except as disclosed in the Disclosure Letter, no rights,
warrants or options to acquire, or instruments convertible into or exchangeable
for any shares in the capital of the Company or SMTC are outstanding;

 

  (xix) except for the Material Agreements and except as disclosed in the
Disclosure Letter, there are currently no agreements, arrangements or
understandings among or between any shareholders of the Company or SMTC with
respect to the Company or SMTC or the voting or disposition of the Exchangeable
Shares or Common Shares, as applicable;

 

  (xx) there are no Persons with registration or other similar rights to have
any equity or debt securities registered or qualified for sale under the
Prospectus or included in the Offering;

 

  (xxi) the holders of outstanding securities of the Company and SMTC,
respectively, are not entitled to pre-emptive or other rights to acquire
Exchangeable Shares or Underlying Common Shares, as applicable, pursuant to the
charter documents or by-laws of the Company or SMTC, as applicable, or under
applicable law; and there are no restrictions on subsequent transfers of
Exchangeable Shares or Underlying Common Shares pursuant to the charter
documents or by-laws of the Company or SMTC, as applicable;

 

  (xxii) except as disclosed in the Disclosure Letter, no legal, governmental or
quasi-governmental proceedings are pending to which SMTC or any of its
subsidiaries is a party or to which the property of SMTC or any subsidiary is
subject and no such proceedings have been threatened against or are contemplated
with respect to SMTC or any subsidiary;

 

  (xxiii) there is no legal, governmental or quasi-governmental proceedings to
which SMTC or any of its subsidiaries is a party that would question the

 

- 24 -



--------------------------------------------------------------------------------

       validity of the creation, issuance, sale or delivery of the Special
Warrants or Warrants, the issuance or delivery of the Special Warrant Shares
upon the conversion of the Special Warrants and the Warrant Shares upon the
conversion of the Warrants or the validity of any action taken or to be taken by
the Company or SMTC in connection with the Material Agreements;

 

  (xxiv) each of SMTC and its subsidiaries possesses all certificates,
authority, permits or licences issued by the appropriate regulatory authorities
necessary to conduct the business now operated by it and has not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority, permit or licence, except where not having such
certificate, authority, permit or license has not resulted in, and would not
reasonably be expected to result in, a Material Adverse Change;

 

  (xxv) CIBC Mellon Trust Company has been duly appointed as registrar and
transfer agent of the Exchangeable Shares at its principal offices in Toronto,
Ontario;

 

  (xxvi) Mellon Investor Services LLC has been duly appointed as registrar and
transfer agent of the Common Shares at its offices in Ridgefield Park, New
Jersey;

 

  (xxvii) CIBC Mellon Trust Company has been duly appointed as trustee and
Escrow Agent, for and behalf of the Special Warrants and Warrants, under the
Special Warrant Indenture and Warrant Indenture, respectively, prior to the
Closing Date;

 

  (xxviii) with respect to each premise which is material to SMTC and its
subsidiaries and which SMTC or a subsidiary thereof occupies as tenant (the
“Material Leased Premises”), SMTC or a subsidiary thereof occupies the Material
Leased Premises and has the exclusive right to occupy and use the Material
Leased Premises;

 

  (xxix) SMTC and its subsidiaries have good and marketable title to all real
property owned by SMTC or its subsidiaries and good title to all other material
properties owned by them, in each case, free and clear of all mortgages,
pledges, liens, security interests, claims, restrictions or encumbrances of any
kind except encumbrances in favour of the lenders named in the Debt
Restructuring Letter;

 

  (xxx) except as has not and would not reasonably be expected to, singly or in
the aggregate, result in a Material Adverse Change, (A) neither SMTC nor any of
its subsidiaries is in violation of any federal, provincial, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water,

 

- 25 -



--------------------------------------------------------------------------------

groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (B) SMTC and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or,
to the knowledge of SMTC, threatened administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigation or proceedings relating to any
Environmental Laws against SMTC or any of its subsidiaries, and (D) there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or governmental body or agency, against or affecting the Company
or any of its subsidiaries relating to Hazardous Materials or any Environmental
Laws;

 

  (xxxi) SMTC and each of its subsidiaries owns or possesses or, with respect to
general statements filed by third parties with standards bodies, has been
offered adequate rights to use all patents, patent rights or licenses,
inventions, collaborative research agreements, trade-secrets, know-how,
trademarks, service marks, trade names, industrial designs, business styles,
distinguishing guises, copyrights and other intellectual property which are
necessary to conduct its businesses as now or proposed to be conducted; the
expiration of any patents, patent rights, trade secrets, trademarks, service
marks, trade names or copyrights would not have a material adverse effect on
SMTC or any of its subsidiaries; SMTC has not received any notice of, and has no
knowledge of, any infringement of or conflict with asserted rights of SMTC or
any of its subsidiaries by others with respect to any patent, patent rights,
inventions, trade secrets, know-how, trademarks, service marks, trade names or
copyrights; neither SMTC nor any of its subsidiaries has received any notice of,
and has knowledge of, any infringement of or conflict with asserted rights of
others with respect to any patent, patent rights, inventions, trade secrets,
know-how, trademarks, service marks, trade names or copyrights; there is no
claim being made against SMTC or any of its subsidiaries regarding patents,
patent rights or licenses, inventions, collaborative research, trade secrets,
know-how, trademarks, service marks, trade names or copyrights; neither SMTC nor
any of its subsidiaries in the conduct of their business as now or proposed to
be conducted infringe or conflict with any right or patent of any third party,
or any discovery, invention, product or process which is the subject of a patent
application filed by any third party, known to SMTC or any of its subsidiaries;
and any third party patent rights necessary to comply with a mandated standard
are available on normal non-discriminatory license terms;

 

- 26 -



--------------------------------------------------------------------------------

  (xxxii) there is presently no material plan in place for retirement bonus,
buy-sell agreement, deferred compensation, severance or termination pay,
insurance, medical, hospital, dental, vision care, drug, sick leave, disability,
salary continuation, legal benefits, unemployment benefits, vacation, incentive
or otherwise contributed to or required to be contributed to, by SMTC or any of
its subsidiaries for the benefit of any current or former director, officer,
employee or consultant of SMTC or the Subsidiaries and, to the extent that any
such employee benefit plan is in place, each such employee plan has been
maintained in compliance with its terms and with the requirements by any and all
statutes, orders, rules and regulations that are applicable to each such
employee plan;

 

  (xxxiii) except as disclosed in the Reports, neither SMTC nor any of its
subsidiaries owes any money to, nor has SMTC or any of its subsidiaries any
present loans to, or borrowed any monies from, is or otherwise indebted to any
officer, director, employee, shareholder or any person not dealing at “arm’s
length” (as such term is defined in the Income Tax Act (Canada)) with SMTC or
such subsidiary, as applicable;

 

  (xxxiv) except as disclosed in the Reports, none of SMTC or any of its
subsidiaries is party to any material contract, agreement or understanding with
any officer, director, employee, shareholder or any other person not dealing at
arm’s length with SMTC or such subsidiary, as applicable;

 

  (xxxv) except as set out in the Disclosure Letter, no present or former
officer, director or shareholder of SMTC or any of its subsidiaries has any
cause of action, or other claim whatsoever, against, or owes any amount to, SMTC
or any subsidiary in connection with SMTC or any subsidiary;

 

  (xxxvi) there are no actual, threatened or pending unfair labour practice
complaints, strikes, work stoppages, picketing, lock-outs, hand-billings,
boycotts, slowdowns, arbitrations, grievances, complaints, charges or similar
labour-related disputes or proceedings pertaining to SMTC or any of its
subsidiaries, and there have not been any such activities or disputes or
proceedings within the last year;

 

  (xxxvii) except as disclosed in the Reports, since December 31, 2002;

 

  (A) there has not been any material change in the assets, liabilities or
obligations (absolute, accrued, contingent or otherwise) of SMTC and its
subsidiaries taken as a whole,

 

  (B) there has not been any material change in the capital or long-term debt of
SMTC and its subsidiaries taken as a whole;

 

  (C) there has not been any material change in the business, business
prospects, conditions (financial or otherwise) or results of the operations of
SMTC and its subsidiaries taken as a whole; and

 

- 27 -



--------------------------------------------------------------------------------

  (D) SMTC and its subsidiaries taken as a whole has carried on its business in
the ordinary course;

 

  (xxxviii) no order ceasing or suspending trading in securities of the Company
or SMTC or prohibiting the sale of securities by the Company or SMTC has been
issued and no proceedings have been instituted, are pending, contemplated or
threatened for this purpose; and

 

  (xxxix) none of the directors or officers of the Company or SMTC is now, or
has ever been, subject to an order or ruling of any Securities Commission, the
SEC or a stock exchange prohibiting such individual from acting as a director or
officer of a public company or of a company listed on a particular stock
exchange.

 

11. Special Warrant Closing

 

  (a) The closing of the purchase and sale of the Special Warrants provided for
in this Agreement shall be completed at the offices of Goodmans LLP, Toronto,
Ontario at the Closing Time.

 

  (b) The following are conditions precedent to the obligations of the
Underwriters and the Substituted Purchasers to purchase the Special Warrants,
which conditions the Company and SMTC jointly and severally covenant to use
commercially reasonable best efforts to fulfil within the times set out herein,
and which conditions may be waived in writing in whole or in part by the
Underwriters on behalf of the Substituted Purchasers:

 

  (i) receipt by the Underwriters of the following documents:

 

  (A) favourable legal opinions, dated the Closing Date from counsel to the
Company and SMTC, Goodmans LLP and Ropes and Gray LLP, as applicable, addressed
to the Underwriters, the Substituted Purchasers and the Underwriters’ counsel in
a form mutually agreeable to all the Underwriters, their counsel, the Company
and SMTC;

 

  (B) the certificates required by subsections 7(l) hereof dated as of the
Closing Date;

 

  (C) executed copies of the Material Agreements;

 

  (D) certificates representing the Special Warrants, registered as directed by
the Lead Underwriter, bearing a legend stating: “Unless permitted under
securities legislation, the holder of the Special Warrants represented by this
certificate shall not trade the Special Warrants before July 4, 2004”;

 

  (E) form of certificate representing the Warrants;

 

- 28 -



--------------------------------------------------------------------------------

  (F) evidence satisfactory to the Underwriters that the respective boards of
directors of the Company and SMTC have authorized and approved the Material
Agreements, the issuance of the Penalty Units, the issuance of the Special
Warrants, the issuance of the Warrants upon the conversion of the Special
Warrants, the issuance of the Special Warrant Shares upon the conversion of the
Special Warrants, the issuance of the Warrant Shares upon the conversion of the
Warrants and the issuance of the Underlying Common Shares upon the exchange of
the Special Warrant Shares and the Warrant Shares and all matters relating
hereto and forms of certificates in respect thereof; and

 

  (G) such further and other documentation as may be contemplated hereby or as
counsel to the Underwriters or applicable regulatory authorities may reasonably
require,

 

all in form and substance satisfactory to the Underwriters, acting reasonably;

 

  (ii) the representations and warranties of the Company and SMTC contained
herein being true and correct as of the Closing Time with the same force and
effect as if made at and as of the Closing Time after giving effect to the
transactions contemplated hereby;

 

  (iii) the Company and SMTC having complied with all covenants and satisfied
all terms and conditions to be complied with and satisfied by it at or prior to
the Closing Time; and

 

  (iv) the Underwriters shall not have previously terminated their obligations
pursuant to this Agreement.

 

  (c) It will be a condition precedent to the obligation of the Company and SMTC
to issue the Special Warrants that:

 

  (i) the Underwriters shall have delivered to the Company Subscription
Agreements executed by each Substituted Purchaser;

 

  (ii) the Underwriters shall have delivered or caused to be delivered to the
Escrow Agent a reimbursement wire transfer representing in the aggregate the
total purchase price payable for all of the Special Warrants net of the
Underwriters’ Fee and reimbursement for expenses pursuant to Section 15 hereof;

 

  (iii) the Underwriters having complied with the covenants and satisfied all
terms and conditions to be complied with and satisfied by them at or prior to
the Closing Time; and

 

  (iv) no order shall have been made by any Securities Commission, the SEC, the
TSX or the NASDAQ which restricts in any manner the distribution of the Special
Warrants, the Warrants, the Special Warrant Shares, the Warrant Shares or the
Underlying Common Shares.

 

- 29 -



--------------------------------------------------------------------------------

12. Conditions of Executing Prospectus Certificates

 

The obligation of the Underwriters to execute the Underwriters’ certificates to
be contained in the Preliminary Prospectus, the Prospectus and any Amendments
thereto shall be conditional upon:

 

  (a) the Underwriters being satisfied in their sole discretion, acting
reasonably, that the disclosure therein contained constitutes full, true and
plain disclosure of all material facts relating to the Company and SMTC and the
securities being distributed thereunder and that such disclosure does not
contain a misrepresentation;

 

  (b) with respect to the Prospectus, the Underwriters having received:

 

  (i) the certificate required by subsections 7(l) dated as of the date of the
Prospectus; and

 

  (ii) the comfort letter required by subsection 8(e) dated as of the date of
the Prospectus;

 

  (c) the Underwriters having been afforded the ability to conduct all “due
diligence” investigations which the Underwriters have reasonably required to
fulfil the Underwriters’ obligations as underwriters and to enable the
Underwriters to responsibly execute any such certificate of the Underwriters in
the Prospectus.

 

13. Offering in the United States

 

  (a) For the purposes of this Section 13, the following terms will have the
meanings indicated:

 

  (i) “Accredited Investor” means “accredited investor” as that term is defined
in Rule 501(a) of Regulation D;

 

  (ii) “affiliate” means “affiliate” as that term is defined in Rule 405 under
the 1933 Act;

 

  (iii) “Directed Selling Efforts” means directed selling efforts as that term
is defined in Regulation S. Without limiting the foregoing, but for greater
clarity in this Section 13, it means, subject to the exclusions from the
definition of directed selling efforts contained in Regulation S, any activity
undertaken for the purpose of, or that could reasonably be expected to have the
effect of, conditioning the market in the United States for any of the
Securities and includes the placement of any advertisement in a publication with
a general circulation in the United States that refers to the offering of the
Special Warrants;

 

- 30 -



--------------------------------------------------------------------------------

  (iv) “General Solicitation” or “General Advertising” means “general
solicitation or general advertising”, as used under Rule 502(c) of Regulation D,
including, but not limited to, any advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, television or the Internet, or any seminar or meeting
whose attendees had been invited by general solicitation or general advertising;

 

  (v) “Regulation D” means Regulation D adopted by the SEC under the 1933 Act;

 

  (vi) “Regulation S” means Regulation S adopted by the SEC under the 1933 Act;

 

  (vii) “Securities” means the Special Warrants, the Units, the Special Warrant
Shares, the Warrants and the Warrant Shares;

 

  (viii) “Substantial U.S. Market Interest” means “substantial U.S. market
interest” as that term is defined in Regulation S;

 

  (ix) “U.S. Affiliate” of any Underwriter means its U.S. registered
broker-dealer affiliate;

 

  (x) “U.S. Person” means a “U.S. person” as that term is defined in Regulation
S;

 

  (xi) “U.S. Subscription Agreement” means the subscription agreements entered
into between the Company and the U.S. purchasers with respect to the Special
Warrants, in such form as may be agreed to by the Company and the Lead
Underwriter;

 

  (xii) “1933 Act” means the United States Securities Act of 1933, as amended;
and

 

  (xiii) “1934 Act” means the United States Securities Exchange Act of 1934, as
amended.

 

  (b) The Underwriters may offer and sell the Special Warrants within the United
States through the U.S. Affiliates on the terms and subject to the conditions of
this Section 13.

 

  (c) Each Underwriter acknowledges that the Special Warrants have not been
registered under the 1933 Act and the Special Warrants may be offered and sold
only in transactions exempt from or not subject to the registration requirements
of the 1933 Act. Accordingly, each Underwriter separately and not jointly
represents, warrants and covenants, that:

 

  (i) it has not offered and sold, and will not offer and sell, any Special
Warrants forming part of its allotment in the Underwriting Agreement

 

- 31 -



--------------------------------------------------------------------------------

except (a) in an offshore transaction in accordance with Rule 903 of Regulation
S or (b) pursuant to an available exemption from the registration requirements
of the Securities Act. Accordingly, the Special Warrants will be offered or sold
in the United States as provided in paragraphs (ii) through (xii) below and
neither the Underwriter nor any of its affiliates nor any persons acting on its
behalf, has made or will make (except as permitted in paragraphs (ii) through
(xii) below) (A) any offer to sell or any solicitation of an offer to buy, any
Special Warrants to any person in the United States or a U.S. Person, (B) any
sale of Special Warrants to any purchaser unless, at the time the buy order was
or will have been originated, the purchaser was outside the United States and
not a U.S. Person, or such Underwriter, affiliate or person acting on behalf of
either, reasonably believed that such purchaser was outside the United States
and not a U.S. Person, or (C) any Directed Selling Efforts in the United States
with respect to any of the Special Warrants;

 

  (ii) it will not offer or sell Special Warrants in the United States or to or
for the account or benefit of a U.S. Person except that it may offer or sell
Special Warrants to Substituted Purchasers who are Accredited Investors and who
will purchase Special Warrants directly from the Company, in each case in the
manner contemplated in this Section 13;

 

  (iii) it has not entered and will not enter into any contractual arrangement
with respect to the distribution of the Special Warrants, except with its
affiliates, any selling group members or with the prior written consent of the
Company and SMTC;

 

  (iv) all offers of Special Warrants in the United States have been and will be
made solely through the Underwriter’s U.S. Affiliate and all sales of Special
Warrants in the United States shall be made pursuant to this Section 13, by the
Company solely to Substituted Purchasers who are Accredited Investors designated
by one of the Underwriters’ U.S. Affiliates;

 

  (v) it and its Affiliates have not, either directly or through a person acting
on its or their behalf, solicited and will not solicit offers for, and have not
offered to sell and will not offer to sell, Special Warrants in the United
States by any form of General Solicitation or General Advertising or in any
manner involving a public offering within the meaning of Section 4(2) of the
1933 Act;

 

  (vi) any offer, sale or solicitation of an offer to buy Special Warrants that
has been made or will be made in the United States or to a U.S. Person was or
will be made only to Accredited Investors in transactions that are exempt from
registration under the 1933 Act and any applicable state securities laws and in
accordance with any applicable U.S. federal and state laws and regulations
governing the registration or conduct of securities brokers and dealers;

 

- 32 -



--------------------------------------------------------------------------------

  (vii) immediately prior to soliciting such offerees, the Underwriter, its
affiliates, and any person acting on its or their behalf had reasonable grounds
to believe and did believe that each offeree was an Accredited Investor, and at
the time of completion of each sale to a person in the United States or a U.S.
Person, the Underwriter, its affiliates, and any person acting on its or their
behalf will require each purchaser designated by such Underwriter or its U.S.
Affiliate to purchase Special Warrants from the Company as a Substituted
Purchaser to certify that it is an Accredited Investor;

 

  (viii) prior to completion of any sale of Special Warrants in the United
States or to a U.S. Person, each U.S. purchaser will be required to execute a
Subscription Agreement for U.S. purchasers;

 

  (ix) at the Time of Closing, each Underwriter together with its U.S.
Affiliate, will provide a certificate, substantially in the form of Exhibit A
and addressed to the Company and SMTC, relating to the manner of the offer and
sale of Special Warrants in the United States and to U.S. Persons or a written
confirmation that it did not offer or sell any Special Warrants in the United
States or to or for the account or benefit of a U.S. Person or arrange for any
Substituted Purchasers in the United States or that are U.S. Persons.

 

  (x) it will not, and will require any Selling Firm appointed by it not to,
engage in hedging transactions with regard to the Special Warrants or the
securities underlying the Special Warrants prior to the first anniversary of the
Closing Date unless in compliance with the Securities Act;

 

  (xi) it will require, and will require any Selling Firm appointed by it to
require, with respect to each offer or sale of the Special Warrants or the
securities underlying the Special Warrants made prior to the first anniversary
of the Closing Date the purchaser of such securities (other than a distributor)
to (i) certify that it is a U.S. person who purchased securities in a
transaction that did not require registration under the Securities Act; (ii)
agree to resell such securities only in accordance with the provisions of
Regulation S, pursuant to registration under the Securities Act, or pursuant to
an available exemption from registration, and (iii) agree not to engage in
hedging transactions with regard to such securities unless in compliance with
the Securities Act; and

 

  (xii) it will, and it will require any Selling Firm appointed by it to
require, that each distributor selling the Special Warrants or the securities
underlying the Special Warrants to a distributor, a dealer, or a person
receiving a selling concession, fee or other remuneration, prior to the first
anniversary of the Closing Date, must send a confirmation or other notice to the
purchaser stating that the purchaser is subject to the same restrictions on
offers and sales that apply to an underwriter.

 

- 33 -



--------------------------------------------------------------------------------

  (d) Each of the Company and SMTC, jointly and severally, represent, warrants,
covenants and agrees that:

 

  (i) it is not, and as a result of the sale of the Special Warrants
contemplated hereby will not be, an open-end investment company, a unit
investment trust registered or required to be registered or a closed end
investment company required to be registered, but not registered, under the
United States Investment Company Act of 1940, as amended;

 

  (ii) except with respect to offers and sales to Accredited Investors in
reliance upon an exemption from registration available under the 1933 Act,
neither the Company, SMTC nor any of their respective affiliates, nor any person
acting on their behalf, has made or will make: (A) any offer to sell, or any
solicitation of an offer to buy, any Securities to a person in the United States
or a U.S. Person; or (B) any sale of Securities unless, at the time the buy
order was or will have been originated, the purchaser is (i) outside the United
States and not a U.S. Person or (ii) the Company, SMTC, its affiliates, and any
person acting on their behalf reasonably believe that the purchaser is outside
the United States and not a U.S. Person;

 

  (iii) during the period in which Special Warrants are offered for sale or any
Units, Special Warrant Shares, Warrants or Warrant Shares are outstanding,
neither it nor any of its affiliates, nor any person acting on its or their
behalf has engaged in or will engage in any Directed Selling Efforts with
respect to the Securities in the United States, or has taken or will take any
action that would cause the exemptions afforded by the 1933 Act to be
unavailable for offers and sales of Special Warrants in the United States in
accordance with this Section 13, or the exclusion from registration afforded by
Rule 903 or Rule 904 of Regulation S to be unavailable for offers and sale of
Special Warrants outside the United States in accordance with this Agreement;

 

  (iv) none of the Company, SMTC, any of their respective affiliates nor any
person acting on its or their behalf has offered or will offer to sell, or has
solicited or will solicit offers to buy, any of the Securities in the United
States by means of any form of General Solicitation or General Advertising or in
any manner involving a public offering within the meaning of Section 4(2) of the
1933 Act;

 

  (v) except with respect to the offer and sale of Special Warrants offered
hereby, it has not, for a period of six months prior to the commencement of the
offering of Special Warrants, sold, offered for sale or solicited any offer to
buy any of its securities in the United States or to a U.S. Person in a manner
that would be integrated with the offer and sale of the Special Warrants and
would cause the exemptions from registration set forth in the 1933 Act to become
unavailable with respect to the offer and sale of the Special Warrants; and

 

- 34 -



--------------------------------------------------------------------------------

  (vi) the Company and SMTC shall not register the transfer of any of the
Securities not made in accordance with Regulation S.

 

14. Indemnity

 

  (a) The Company and SMTC, jointly and severally, agree to indemnify and save
harmless the Underwriters, any U.S. broker-dealer affiliate of an Underwriter
that offers any Special Warrants for sale to U.S. Persons and their respective
affiliates and their respective partners, directors, officers, employees and
agents against all losses (other than a loss of profit), claims, damages,
liabilities, costs and expenses caused or incurred by reason of:

 

  (i) any statement or information (other than the Underwriters’ Disclosure)
contained in the Preliminary Prospectus, the Prospectus, the Registration
Statement, any Amendment or any Supplementary Material that may be filed by or
on behalf of the Company or SMTC under the applicable Canadian Securities Laws
and the applicable securities laws of the United States in connection with the
Offering being or alleged to be a misrepresentation or untrue or any omission or
alleged omission to state therein any fact or information (other than
Underwriters’ Disclosure), required to be stated therein or necessary to make
any statement therein not misleading in light of the circumstances under which
it was made;

 

  (ii) any order made or inquiry, investigation or proceeding commenced or
threatened by the Securities Commissions, the SEC, the TSX, the NASDAQ or other
competent authority, not based upon the activities or the alleged activities of
an Underwriter, other than those losses, claims, damages, liabilities, costs and
expenses caused or incurred by reason of, or directly relating to any
Underwriter, whether or not related to the Offering, based upon any untrue
statement or omission or alleged untrue statement or omission or any
misrepresentation or alleged misrepresentation in the Preliminary Prospectus,
the Prospectus, the Registration Statement, any Amendment or any Supplementary
Material (other than Underwriters’ Disclosure or omission thereof) which
prevents or restricts the sale of, the trading in, or the distribution of the
Special Warrants, the Warrants, the Special Warrant Shares, the Warrant Shares
or the Underlying Common Shares in the Qualifying Jurisdictions and the United
States;

 

  (iii) the Company or SMTC not complying with any requirement of any Canadian
Securities Laws or any securities laws of the United States in connection with
the offering, issuance, sale and delivery of the Special Warrants, the Warrants,
the Special Warrant Shares, the Warrant Shares or the Underlying Common Shares
or any other matter contemplated hereby; or

 

  (iv) any breach of any of the covenants, representations, warranties or
obligations of the Company or SMTC contained herein or made pursuant hereto,

 

- 35 -



--------------------------------------------------------------------------------

If any matter or thing contemplated by this Section 14 shall be asserted against
any Person in respect of which indemnification is or might reasonably be
considered to be provided, such Person (the “Indemnified Person”) shall notify
the party from whom indemnity is being sought (the “Indemnifying Party”) as soon
as possible of the nature of such claim, and the Indemnifying Party shall be
entitled, but not required, to assume the defence of any suit brought to enforce
such claim; provided, however, that the defence shall be through legal counsel
reasonably acceptable to the Indemnified Person. The omission to so notify the
Indemnifying Party will not relieve it from liability which it may have to any
Indemnified Person provided that the Indemnifying Party is not materially
prejudiced by such omission.

 

  (b) In any claim referred to in subsection 14(a) hereof, the Indemnified
Person shall have the right to retain other legal counsel to act on his, her or
its behalf provided that the fees and disbursements of such other legal counsel
shall be paid by the Indemnified Person unless:

 

  (i) the Indemnifying Party and the Indemnified Person shall have mutually
agreed to the retention of the other legal counsel;

 

  (ii) the Indemnifying Party fails to defend such claim within a reasonable
period of time; or

 

  (iii) the Indemnified Person and Indemnifying Party are parties to any such
claims and the representation of both parties by the same legal counsel would be
inappropriate due to the actual or potential differing interests between them;

 

in which event such fees and disbursements shall be paid on an on-going basis by
the Indemnifying Party to the extent that such fees have been reasonably
incurred provided that in no event shall the Company or SMTC be responsible for
the fees and expenses of more than one separate legal counsel in respect of all
Indemnified Persons.

 

  (c) The rights of indemnity contained in this Section 14 shall not enure to
the benefit of any Indemnified Person if the Underwriters were provided with a
copy of any Amendment which corrects any untrue statement or omission or alleged
omission which is the basis of such claim and which is required, under the
applicable Canadian Securities Laws and the applicable securities laws of the
United States, to be delivered to such Person by the Underwriters and if the
Underwriters do not so deliver the Amendment within five days of the
Underwriters’ receipt.

 

  (d) The Company and SMTC hereby waives any right to recover contribution from
the Underwriters with respect to any liability of the Company and SMTC by reason
of or arising out of any misrepresentation contained in the Preliminary
Prospectus, the Prospectus, the Registration Statement, any Amendment or any
Supplementary Material; provided, however, that such waiver shall not apply in
respect of liability caused or incurred by reason or arising out of any
misrepresentation which is based upon or results from the Underwriters’
Disclosure.

 

- 36 -



--------------------------------------------------------------------------------

  (e) If for any reason the indemnification provided for in subsection 14(a) is
unavailable, in whole or in part, to an Indemnified Person in respect of any
losses, claims, damages, liabilities, costs or expenses (or claims, actions,
suits or proceedings in respect thereof) referred to in subsection 14(a), and
subject to the restrictions and limitations referred to therein, the
Indemnifying Party shall contribute to the amount paid or payable (or, if such
indemnity is unavailable only in respect of a portion of the amount so paid or
payable, such portion of the amount so paid or payable) by such Indemnified
Person as a result of such losses, claims, damages, liabilities, costs or
expenses (or claims, actions, suits or proceedings in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnifying Party on the one hand and the Underwriters on the other hand from
the distribution of the Special Warrants provided that an Underwriter shall not
in any event be liable to contribute, in the aggregate, any amount in excess of
the amount of the Underwriters’ Fee paid to it pursuant hereto.

 

The relative benefits received by the Indemnifying Party on the one hand and the
Underwriters on the other hand shall be deemed to be in the proportion that the
total proceeds received from the distribution of the Special Warrants (net of
the Underwriters’ Fee) is to the Underwriters’ Fee in respect of the sale of the
Special Warrants. The amount paid or payable by an Indemnified Person as a
result of such losses, claims, damages, liabilities, costs or expenses (or
claims, actions, suits or proceedings in respect thereof) referred to above
shall be deemed to include any legal or other expenses reasonably incurred by
such Indemnified Person in connection with investigating or defending any such
losses, claims,. damages, liabilities, costs or expenses (or claims, actions,
suits or proceedings in respect thereof), whether or not resulting in any such
action, suit, proceeding or claim.

 

  (f) No admission of liability and no settlement of any claims, actions, suits
or proceedings in respect of any losses, claims or liabilities referred to in
this Section 14 shall be made without the consent of the Indemnified Person
affected, such consent not to be unreasonably withheld. No admission of
liability shall be made by an Indemnified Person without the consent of the
Indemnifying Party and it shall not be made liable for any settlement of any
such claim, action, suit or proceeding made without its consent, such consent
not to be unreasonably withheld.

 

  (g) The indemnity and contribution obligation of the Indemnifying Party hereof
shall be in addition to any liability which the Indemnifying Party may have,
shall, to the extent that the indemnity contained in subsection 14(a) hereof is
given in favour of Persons who are not parties to this Agreement, be held by the
Underwriters in trust for the Persons in favour of whom such indemnities are
given and may be enforced directly by such Persons and be binding and enure to
the benefit of any successors, assigns, heirs and personal representatives of an
Indemnified Person.

 

- 37 -



--------------------------------------------------------------------------------

  (h) If a court of competent jurisdiction in a final judgment determines that
any person has engaged in any fraud, fraudulent misrepresentation, wilful
misconduct or gross negligence, such person shall not be entitled to claim
contribution from any other person who has not engaged in such fraud, fraudulent
misrepresentation, wilful misconduct or gross negligence.

 

15. Expenses

 

Whether or not the purchase and sale of the Special Warrants shall be completed
as contemplated by this Agreement, all reasonable costs and expenses of or
incidental to the issue and delivery of the Special Warrants to the Substituted
Purchasers and of or incidental to all matters in connection with the
transactions set out in this Agreement shall be borne by the Company and SMTC,
including, without limitation, expenses payable in connection with the
qualification of the Special Warrant Shares, the Warrant Shares and the
Underlying Common Shares for distribution in the Qualifying Jurisdictions and
the United States in which Special Warrants have been sold by the Underwriters
on behalf of the Company and SMTC, the fees and expenses of legal counsel to the
Company and SMTC and any local counsel, and all costs incurred in connection
with the preparation and printing of the Preliminary Prospectus, the Prospectus,
the Registration Statement, any Amendment, any Supplementary Material and the
certificates representing the Special Warrants. The Company and SMTC shall be
jointly responsible for and pay the Underwriters’ reasonable out-of-pocket costs
and expenses, and the reasonable fees and disbursements of the Underwriters’
legal counsel and any Selling Firms. All reasonable costs and expenses incurred
by the Underwriters prior to the Closing Date shall be deducted from the gross
proceeds of the Offering at the Time of Closing. All reasonable costs and
expenses incurred by the Underwriters on or after the Closing Date, including
the reasonable fees and disbursements of the Underwriters’ legal counsel in
connection with the Prospectus and related due diligence, shall be reimbursed by
the Company and SMTC within 15 days of receiving an invoice therefore.

 

16. Termination

 

  (a) Material Change

 

If, prior to the Closing Time, there should occur any material change or a
change in any material fact (including the discovery by the Underwriters of any
material fact that was not disclosed previously by the Company or SMTC) in the
business, operations, capital, affairs or prospects of the Company or SMTC or
any of their affiliates, which results or, in the opinion of any of the
Underwriters, might reasonably be expected to result to a materially adverse
effect on the market price or value of the Exchangeable Shares or Common Shares,
any of the Underwriters shall be entitled, at its option, in accordance with
subsection 16, to terminate its obligations under this Agreement by written
notice to that effect given to the other Underwriters and the Company at any
time prior to the Closing Time.

 

- 38 -



--------------------------------------------------------------------------------

  (b) No Proceedings

 

If any inquiry, action, suit, investigation or other proceeding (whether formal
or informal) is commenced, announced or threatened or any order is made by any
federal, provincial or other governmental department, commission, board, bureau,
agency or instrumentality including, without limitation, the TSX or the NASDAQ
or any securities regulatory authority (other than any such inquiry, action,
suit investigation or other proceeding or order relating solely to any of the
Underwriters) or any law or regulation is enacted or changed which in the
reasonable opinion of the Underwriters operates to prevent or restrict the
trading of the Exchangeable Shares or the Common Shares or materially and
adversely affects or could be expected to materially and adversely affect the
market price or value of the Exchangeable Shares or the Common Shares, any of
the Underwriters shall be entitled, at its option and in accordance with
subsection 16, to terminate its obligations under this Agreement by notice to
that effect given to the other Underwriters and the Company at any time prior to
the Closing Time.

 

  (c) Disaster Out

 

If there should develop, occur or come into effect or existence any event,
action, state, condition or major financial occurrence of national or
international consequence, any acts of terrorism or hostilities or escalation
thereof or other calamity or crises, or any law or regulation which in the
reasonable opinion of any Underwriter, materially adversely affects, or could be
expected to materially adversely affect, the financial markets in Canada or the
United States or the business, operations, capital, affairs or prospects of SMTC
and the Subsidiaries taken as a whole, any of the Underwriters shall be entitled
at its option, in accordance with subsection 16, to terminate its obligations
under this Agreement by written notice to that effect given to the other
Underwriters, the Company and SMTC at any time prior to the Closing Time.

 

  (d) Non-Compliance with Conditions

 

Each of the Company and SMTC agree that all material terms and conditions of
this Agreement shall be construed as conditions and complied with so far as they
relate to acts to be performed or caused to be performed by it, that it will use
its commercially reasonable best efforts to cause such conditions to be complied
with, and that any breach or failure by the Company or SMTC to comply with any
such conditions shall entitle any of the Underwriters to terminate their
obligations to purchase the Special Warrants or to refuse to sign the
certificate of Underwriters in the Prospectus (provided that, for greater
clarity, failure to comply with any such material term or condition entitles
such Underwriter to so refuse pursuant to Section 12 of this Agreement), by
notice to that effect given to the other Underwriters, the Company and SMTC at
or prior to the Closing Time, unless otherwise expressly provided in this
Agreement. The Underwriters may waive, in whole or in part, or extend the time
for compliance with, any terms and conditions without prejudice to their rights
in respect of any other of such terms and conditions or any other or subsequent
breach or non-compliance, provided that any such waiver or extension shall be
binding upon the Underwriters only if such waiver or extension is in writing and
signed by all of the Underwriters.

 

- 39 -



--------------------------------------------------------------------------------

  (e) Exercise of Termination Rights

 

The rights of termination contained in subsections 16(a), 16(b), 16(c) and 16(d)
may be exercised by any of the Underwriters and are in addition to any other
rights or remedies any of the Underwriters may have in respect of any default,
act or failure to act or non-compliance by the Company or SMTC in respect of any
of the matters contemplated by this Agreement or otherwise. Subject to Section
19, in the event of any such termination, there shall be no further obligations
on the part of the Underwriters to the Company or SMTC or on the part of the
Company and SMTC to the Underwriters except in respect of any liability which
may have arisen or may arise after such termination under Section 16. A notice
of termination given by an Underwriter under subsections 16(a), 16(b), 16(c) and
16(d) shall not be binding upon any other Underwriter.

 

17. Liability of Underwriters

 

  (a) The obligations of the Underwriters with respect to purchasing the Special
Warrants shall be several, and not joint or joint and several, and shall extend
to the following percentages of the Special Warrants to be sold on behalf of the
Company and SMTC.

 

Orion Securities Inc.

   42.55 %

CIBC World Markets Inc.

   42.55 %

GMP Securities Limited

   10.00 %

RBC Dominion Securities Inc.

   4.90 %

 

  (b) If one of the Underwriters fails to perform its obligation to purchase (or
arrange for Substituted Purchasers for) its representative percentage of the
aggregate amount of the Special Warrants set forth above, the other Underwriters
shall have the right, but not the obligation, at their option, to purchase any
of the Special Warrants which the defaulting Underwriter failed or refused to
purchase. If, with respect to the Special Warrants, the non-defaulting
Underwriters elect not to exercise such right:

 

  (i) the non-defaulting Underwriter shall be entitled, by notice to the
Company, to terminate, without liability on the part of such Underwriter or the
Company, its obligations to purchase its original percentage of Special
Warrants; and

 

  (ii) the Company and SMTC shall have the right to terminate its obligations
hereunder without liability except under the headings “Indemnity” and “Expenses”
above in respect of the non-defaulting Underwriters.

 

  (c) Nothing in this Section 17 shall relieve any defaulting Underwriter from
liability in respect of its default hereunder to the Company, SMTC or to any
non-defaulting Underwriter.

 

- 40 -



--------------------------------------------------------------------------------

18. Standstill

 

Each of the Company and SMTC agrees that for a period of 120 days following the
Closing Date, it will not sell or issue, or enter into any agreement to sell or
issue, any of their respective equity securities (or securities convertible into
such equity securities) in excess of 5% of the total value or number of such
securities outstanding following completion of the offering (other than the
grant of options pursuant to either corporation’s stock option plans or stock
purchase plan or the issuance of securities on the exercise of previously
granted options, warrants or other securities of such corporation or in
connection with any acquisition, strategic investments or strategic alliance
involving the Company or SMTC) (the “Standstill Provision”) without the prior
written consent of the Lead Underwriter, such consent not to be unreasonably
withheld or delayed. SMTC hereby agrees that it will cause its other
Subsidiaries to comply with the Standstill Provision contemplated herein. For
greater certainty, this provision will no longer apply if the Offering is not
completed or if the Shareholder Approvals are not obtained.

 

19. Survival

 

All of the representations, warranties, covenants and agreements of the Company
and SMTC herein contained or contained in documents delivered pursuant to or in
connection with this Agreement shall survive the issue and sale of the Special
Warrants and shall continue in full force and effect for the benefit of the
Underwriters for a period of two years from the Closing Date.

 

20. Actions by the Underwriters

 

All steps which must or may be taken by the Underwriters in connection herewith,
with the exception of matters relating to any of Sections 14, 15, 16 or 17 may
be taken by the Lead Underwriter on behalf of itself and the execution of this
Agreement by the Company and SMTC shall constitute the authority and obligation
of the Company and SMTC for accepting notification of any such steps from, and
for delivering the definitive documents constituting the Special Warrants to or
to the order of, the Lead Underwriter. The Lead Underwriter shall first consult
with the other Underwriters with respect to all notices, extensions or
communications to or with the Company.

 

21. Notice

 

Any notice or other communication required or permitted to be given hereunder
shall be in writing and may be personally delivered or sent by facsimile on a
Business Day to the following addresses:

 

(a)    in the case of the Company:              SMTC Manufacturing Corporation
of Canada              635 Hood Road              Markham, Ontario     
        L3R 4N6              Attention:    John E. Caldwell     
        Facsimile Number:    (905) 479-5326

 

- 41 -



--------------------------------------------------------------------------------

     with a copy to              Goodmans LLP              Suite 2400     
        250 Yonge Street              Toronto, Ontario              M5B 2M6     
        Attention:    Allan Goodman              Facsimile Number:    (416)
979-1234 (b)    in the case of SMTC:              SMTC Corporation     
        635 Hood Road              Markham, Ontario              L3R 4N6     
        Attention:    John E. Caldwell              Facsimile Number:    (905)
479-5326      with a copy to              Ropes & Gray LLP              One
International Place              Boston, MA 02110              Attention:   
Alfred O. Rose              Facsimile Number:    (617) 951-7050 (c)    in the
case of the Underwriters:              Orion Securities Inc.              BCE
Place              181 Bay Street              Suite 3100              Toronto,
Ontario              M5J 2T3              Attention:    Mark McQueen     
        Facsimile Number:    (416) 848-3650      with a copy to     
        McCarthy Tétrault LLP              Box 48, Suite 4700     
        Toronto Dominion Bank Tower              Toronto, Ontario     
        M5K 1E6              Attention:    Jonathan Grant              Facsimile
Number:    (416) 868-0673

 

- 42 -



--------------------------------------------------------------------------------

The Company or SMTC, or any of the Underwriters may change its address for
notice by notice given in the manner aforesaid. Any such notice or other
communication shall be deemed to have been given on the day on which it was
delivered or sent by facsimile if received during normal business hours,
otherwise it shall be deemed to have been received by 9:00 a.m. on the next
Business Day.

 

22. Language

 

The parties hereto confirm their express wish that this Agreement and all
documents and agreements directly or indirectly relating thereto be drawn up in
the English language.

 

Les parties reconnaissent leur volonté express que la présente entente ainsi que
tous les documents et contrats s’y rattachant directement ou indirectement
soient rédigées en anglais.

 

23. Time of Essence

 

Time shall be of the essence of this Agreement.

 

24. Entire Agreement

 

The parties agree that, with respect to the subject matter of this Agreement,
this Agreement supersedes all prior understandings and communications between
the parties or any of them, oral or written, and constitutes the entire
agreement between the parties.

 

25. Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the Qualifying Jurisdictions and the laws of Canada applicable therein and the
courts of such province shall have non-exclusive jurisdiction over any dispute
hereunder.

 

- 43 -



--------------------------------------------------------------------------------

26. Delivery by Facsimile Transmission and Counterparts

 

This Agreement, once executed, may be delivered by facsimile transmission and
may be considered by the Company and SMTC to be an original executed copy. In
addition, this Agreement may be executed in counterparts, each of which shall be
deemed to be an original and all of which shall constitute one and the same
document.

 

(the balance of this page was intentionally left blank)

 

- 44 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding and is agreed to by
you, will you please confirm your acceptance by signing the enclosed copies of
this letter at the place indicated and returning the same to the undersigned.

 

Yours truly,

 

ORION SECURITIES INC.   CIBC WORLD MARKETS INC. By:  

/s/ [signature appears here]

--------------------------------------------------------------------------------

  By:  

/s/ [signature appears here]

--------------------------------------------------------------------------------

GMP SECURITIES LIMITED   RBC DOMINION SECURITIES INC. By:  

/s/ Jason Robertson

--------------------------------------------------------------------------------

  By:  

/s/ [signature appears here]

--------------------------------------------------------------------------------

    Director, Investment Banking        

 

Accepted and agreed to as of the 3rd day of March, 2004.

 

SMTC CORPORATION   SMTC MANUFACTURING CORPORATION OF CANADA By:  

/s/ John E. Caldwell

--------------------------------------------------------------------------------

  By:  

/s/ John E. Caldwell

--------------------------------------------------------------------------------

   

John E. Caldwell

President and Chief Executive Officer

     

John E. Caldwell

President and Chief Executive Officer

 

- 45 -